El Juez Asociado Señor Saldaña
emitió la opinión del Tribunal.
La cuestión planteada se reduce, en síntesis, a resolver lo siguiente: si una sucesión paga el importe total de las contribuciones de herencia impuestas a los miembros de la misma en virtud de la Ley núm. 99 de agosto 29 de 1925 (13 L.P.R.A. see. 881 y sigtes.), con rentas provenientes de los bienes relictos que hubo durante el período de la administra-ción o liquidación de dichos bienes, ¿tiene derecho la sucesión a deducir de su ingreso bruto en el año contributivo corres-pondiente el referido pago? La sentencia que dictó el tribunal a quo resolvió dicha cuestión en la afirmativa. El *137fundamento fué que dicho pago es deducible del ingreso bruto de la sucesión como “contribuciones pagadas o vencidas” bajo la sec. 16(a) (3) de la Ley de Contribuciones sobre Ingre-sos de 1924, según enmendada, que es la ley aplicable. 13 L.P.R.A. see. 631 y sigte. El apelante sostiene que ese fallo es erróneo porque la contribución de herencia no se impone a la sucesión y sí a cada heredero por el privilegio de recibir los bienes. Cf. Blanco v. Tribl. de Contribuciones, 72 D.P.R. 855, 860-861 (1951) y Hernández v. Tribl. de Contribuciones, 73 D.P.R. 710, 720 (1952).
Ante todo, es preciso señalar los hechos esenciales que constan en autos. Tristón L. Luchetti falleció en Córcega el 12 de mayo de 1944, y era condueño, en un tercio, de la Hacienda Monserrate que radica en Yauco, Puerto Rico. Los únicos herederos (la viuda y tres hijos) se encontraban en Europa desde antes de mayo de 1944 y nombraron como apo-derado a Fernando Luchetti, hermano del causante y tam-bién arrendatario para esa fecha de la Hacienda Monserrate. El apoderado depositaba todas las rentas que pertenecían a los herederos en una cuenta bancaria a nombre de la Suce-sión de Tristón L. Luchetti. El 15 de abril de 1947 los bie-nes relictos todavía permanecían en estado de indivisión y el condominio en la Hacienda Monserrate a nombre de Tristón Luchetti. En esa misma fecha, girando contra la cuenta ban-caria de la sucesión, el apoderado pagó las contribuciones de herencia que el Tesorero había notificado a cada uno de los miembros de la sucesión, por un importe total de $2,702.10. La sucesión siempre rindió planillas por los ingresos habidos durante todo el período de la administración o liquidación. Específicamente rindió una planilla y pagó contribución de in-gresos para el año contributivo que comenzó el 1 de julio de 1946 y terminó el 30 de junio de 1947. En este último año no dedujo de su ingreso bruto el pago que hizo el 15 de abril de 1947 por concepto de las contribuciones de herencia im-puestas a los miembros de la sucesión. Oportunamente se *138solicitó un reintegro por la suma de $757.63 que, de ser deducible el importe pagado por contribuciones de herencia, constituiría el exceso pagado en la contribución de ingresos de la sucesión para el año 1946-1947. El Tesorero lo de-negó. No conforme, la sucesión acudió al Tribunal de Con-tribuciones y éste dictó sentencia ordenando el reintegro.
Las partidas de ingresos y de deducciones queda ley aplicable establece para computar el ingreso neto tributable de una sucesión en cualquier año contributivo, durante el período de administración o de liquidación de los bienes relictos, son las mismas que existen para computar el ingreso neto de los individuos, salvo las “excepciones” o deducciones adicionales que en la sec. 20 (ó) quedan consignadas. Véanse 13 L.P.R.A. see. 699 y 13 L.P.R.A. sees. 693 a 696. (1) De ahí surge la contención de que las contribuciones de herencia pagadas por la sucesión son deducibles bajo la sec. 16(a) (3) de la Ley que dispone en relación con el ingreso neto de los individuos: “Al computar el ingreso neto se admitirán como deducciones : ... las contribuciones pagadas o vencidas dentro del año contributivo.. . ”.
Es obvio, sin embargo, que sólo la persona a quien se le impone una contribución puede reclamarla como deducción bajo la referida sec. 16(a) (3). Magruder v. Supplee, 316 U.S. 394 (1942); 5 Mertens, The Law of Federal Income Taxation, sec. 27.02; Paul, Selected Studies in Federal Taxation, Segunda Serie, pág. 24. Y, en Puerto Rico, de acuerdo con la Ley núm. 99 de agosto 29 de 1925, según enmendada, la contribución de herencia siempre se ha impuesto sobre los herederos. Recae sobre cada uno de éstos por separado, gra-vando así el derecho o privilegio que tienen de recibir los bienes del causante, y no se impone nunca a la sucesión. Así lo establece la Ley de Contribuciones sobre Herencias y Do-naciones en vigor hoy día e idéntica regla existía tanto a la *139fecha en que falleció Tristón L. Luchetti como a- la fecha en que se pagaron las contribuciones de herencia en el caso de autos. El 12 de mayo de 1944 (fecha del fallecimiento del causante) la contribución “sobre trasmisión de bienes por he-rencia” se imponía “sobre cada manda, legado, donación o herencia.. (2) Además, el tipo de la contribución depen-día, en primer lugar, del grado de parentesco de cada heredero con el causante, y, en segundo lugar, del montante de lo que cada heredero recibiría según una escala ascendente fijada en la ley. Por supuesto, la ley vigente desde 1946 (13 L.P.R.A. see. 881 y sigtes.) acentúa todavía más el concepto de que la imposición de la contribución de herencia recae única-mente sobre el heredero o donatario. Así por ejemplo, el cómputo de la contribución depende de las “donaciones acu-muladas”, es decir, del montante de las donaciones tributables recibidas de- una persona por determinado donatario, y ade-más, la forma en que se conceden las “exenciones” y los “cré-ditos” sólo puede armonizarse con la teoría de que la impo-sición de la contribución recae separadamente sobre cada uno de los herederos o donatarios.
Sería inconsistente con los principios más elementales de nuestro derecho fiscal sostener que si el heredero paga la contribución de herencia de su propio peculio (aparte de lo que le pertenece en la herencia) entonces él puede deducir dicha contribución de su ingreso bruto, mientras que si el albacea o administrador la paga con parte de los bienes relictos o con el producto de éstos, entonces es la sucesión quien puede deducirla. Bajo las secs. 16 (a) (3) y 32 (a) (3) ningún contribuyente puede deducir de su ingreso bruto contribuciones pagadas o vencidas excepto aquellas que la ley le impone y, a los fines de determinar quién tiene derecho a *140deducir la contribución de herencia que existe en Puerto Rico, obviamente no tiene ninguna importancia el origen del dinero que se usa para pagarla ni el estado de indivisión de los bienes relictos a la fecha del pago. A ese respecto, tampoco puede atribuirse significación jurídica a la responsabilidad subsi-diaria de los albaceas u otras personas que administran los bienes, ni al gravamen preferente que existe sobre los mis-mos hasta que las contribuciones de herencia hayan sido sa-tisfechas totalmente. Estas últimas disposiciones legales, igual que las prohibiciones relativas a la división de los bie-nes y a la inscripción de los mismos en el Registro de la Propiedad, sólo constituyen medidas para asegurar el pago de las contribuciones. Como resolvimos en Kessler v. Domenech, 49 D.P.R. 196, 213 (1935) : “Es cierto que la ley se refiere a los administradores, albaceas, fideicomisarios u otras personas que administren los bienes sujetos al pago de la contribución, porque son ellos generalmente los encar-gados de liquidar el caudal de la herencia para trasmi-tirlo limpio a los herederos, pero es sobre éstos sobre los que recae siempre el pago de la contribución, bien se satisfaga el impuesto por los administradores, ya directamente por los herederos.” (3)
 Sin embargo, aunque la sucesión no puede deducir el pago de las contribuciones de herencia bajo la *141sec. 16(a) (3), no podemos olvidar que la ley concede como dedicación adicional a la sucesión en este caso, para computar su ingreso neto: .el montante del ingreso de dicha suce-sión . . . que sea debidamente pagado o abonado durante el año contributivo a cualquier legatario, heredero o beneficiario, pero la cantidad así admitida como deducción deberá ser in-cluida en el ingreso neto del legatario, heredero o beneficiario.” (Sec. 20 (ó) (3); 13 L.P.R.A. see. 699 (ó) (3)). Los ingresos recibidos por la Sucesión Luchetti, durante el período de la administración o liquidación de los bienes relictos, podían conforme a la ley acumularse o “debidamente abonarse” a los herederos durante el año contributivo correspondiente. En el caso de autos, el pago que hizo el administrador al Te-sorero por el importe total de las contribuciones de herencia (impuestas a cada uno de los herederos por separado), con parte de los ingresos recibidos por la sucesión en el año con-tributivo 1946-1947, necesariamente equivale a un abono o crédito a cada heredero por el montante de su contribución de herencia. Aun más, el pago que hizo la sucesión al Te-sorero puede considerarse en ley como un pago indirecto que hizo el administrador de la herencia a cada uno de los here-deros y en ese caso los ingresos en cuestión fueron “debida-mente pagados” a éstos. No importa si en los libros de la sucesión se hizo la entrada de contabilidad correspondiente *142o si se omitió hacerla: el resultado contributivo es exacta-mente el mismo. En consecuencia, es deducible del ingreso bruto de la sucesión en el año contributivo de 1946-1947, bajo las disposiciones de la sec. 20 (6) (3), la cantidad de $2,702.10 que se pagó al Tesorero por concepto de las contribuciones de herencia impuestas a la viuda y a los tres hijos de Tris-tán L. Luchetti. Véanse: Kennedy, Federal Income Taxation of Trusts and Estates, secs. 2.02, 2.06-2.07A; 6 Mertens, The Law of Federal Income Taxation, secs. 36.41 y 36.56. Cf. Commissioner v. Trustees of J. Wanamaker, 178 F.2d 10 (C.A. 3, 1949), que confirmó per curiam la decisión en 11 T.C. 365; Bergan v. Commissioner, 80 F.2d 89 (C.A. 2, 1935); Mary B. Warburton, 10 T.C. M. 135 (1951), confirmado per curiam en 193 F.2d 1008 (C.A. 3, 1952), y Marion A. Burt Beck, 15 T.C. 642 (1950), confirmado per curiam en 194 F.2d 537 (C.A. 2, 1952).
Hay que aclarar que, como es bien sabido, el propósito de las disposiciones de nuestra Ley de Contribuciones sobre Ingresos respecto a las sucesiones, consiste en evitar que cual-quier parte de los ingresos recibidos durante el período de administración o de liquidación de los bienes relictos pueda escapar a la tributación. Por esto la ley exige en general que o bien el administrador o bien los herederos paguen la contribución de ingresos; pero durante el período de admi-nistración o de liquidación la ley no impone “doble tributa-ción” como sucede en el caso de las sociedades y de las cor-poraciones. Lo que acabamos de explicar es la base de las “excepciones” o deducciones adicionales que la ley provee para las sucesiones en la see. 20(6). Desde luego, la deducción de una partida del ingreso bruto de la sucesión bajo la see. 20(6) (3) produce resultados distintos a los que produciría la'deducción de esa misma partida bajo la sec. 16(a) (3) de la ley: en el primer caso la partida deducida “... deberá ser *143incluida en el ingreso neto del.. .heredero”,(4) mientras que en el segundo éste no tiene que declararla en su planilla.
Por lo expuesto, toda vez que.el recurso de revisión se interpone contri, el fallo del tribunal a quo, y no contra los razonamientos que le sirven de base, procede confirmar la sentencia recurrida.

 Cf. las secs. 21 a 25 y 162 de la Ley de Contribuciones sobre In-gresos de 1954 ((1) pág. 475 y sigtes.). Además, 6 Mertens, The Law of Federal Income Taxation, secs. 36.01-36.06 y 36.22 y sigtes.


Art. 2 de la Ley núm. 99 de agosto 29 de 1925 (pág. 791), según enmendado por las Leyes núm. 34 de julio 22, 1935 (pág. 421) y núm. 72 de mayo 12, 1936 (pág. 371). Se admite que como regla general, la ley en vigor a la fecha del fallecimiento del causante es la que debe aplicarse a los fines de las contribuciones de herencia. Tesorero v. Tribl. Contribuciones, 70 D.P.R. 565 (1949).


 Véase el art. 9 de la Ley núm. 99 de agosto 29 de 1925, según en-mendada, 13 L.P.R.A. see. 898, y los arts. 386 y 387 del Código Político. Cf. Collazo v. Hill, 25 D.P.R. 227 (1917). Conviene señalar que la ley federal permitía la deducción de las contribuciones de herencia o de sucesión. Naturalmente, en cuanto al “estate tax” federal sólo podía deducirlo la su-cesión. Hubo duda en torno a quién podía deducir las contribuciones de herencia de los estados (llamadas indistintamente “inheritance taxes” o “estate taxes”). Se adoptó la norma en principio correcta de que si dicha contribución estatal recaía sobre el derecho de recibir los bienes del cau-sante, le correspondía deducirla a los herederos (“beneficiaries”), pero si recaía sobre el derecho del causante a trasmitir los bienes, le correspondía deducirla a la sucesión (“estate”). Pero surgieron infinitas complejidades porque era menester examinar la ley y la jurisprudencia de cada estado que a menudo carecían de precisión. Por eso en 1928 se enmendó la ley federal para limitar la deducción a la sucesión (“estate”) en todos los casos. Y más adelante, en 1934, se eliminó totalmente la deducción por *141concepto de contribuciones de herencia o sucesión para computar la contri-bución sobre ingresos federal. Véase 3 Paul y Mertens, The Law of Federal Income Taxation, secs. 25.50 a 25.55. Cf. Keith v. Johnson, 271 U.S. 1 (1926); United States v. Mitchell, 271 U.S. 9 (1926); Van Dyke v. Wilkinson, 25 F.2d 763 (1928). Así se explica el por qué del art. 115 del Reglamento num. 1 que en 1925 se adoptó para instrumentar la Ley de Contribuciones sobre Ingresos de 1924. Dicho artículo fué copiado literal-mente del artículo correspondiente del reglamento federal a la sazón en vigor, sin tener en cuenta las diferencias entre la Ley de Contribuciones Sobre Herencias de Puerto Rico y la Ley Federal de Contribuciones Sobre Sucesiones. En tanto dicho art. 115 dispone que “Insular estate taxes paid or accrued during the taxable year are an allowable deduction from the gross income of the estate in computing the net income thereof subject to tax”, el mismo es nulo por estar en contradicción con la ley. Cf. Behn v. Domenech, 49 D.P.R. 808 (1936).


El texto inglés de la see. 20(6) (3) dice: “...shall be included in computing the net income of the legatee, heir or beneficiary”. 13 L.P.R.A. § 699. Compárese la frase que se usa en la see. 20(6) (2): “. . . deberá ser incluida al computarse el ingreso neto1 de los beneficia-rios ...” para traducir el equivalente en inglés “. . . shall be included in computing the net income of the beneficiaries . . .” 13 L.P.R.A. § 699. Véase Kennedy, op. cit. supra, sec. 2.02, las disposiciones correspondientes de la Ley Federal de Contribuciones Sobre Ingresos y las secs. 162(a) (2) (6) y (c) de nuestra Ley de Contribuciones Sobre Ingresos de 1954 ((1) pág. 475 y sigtes.).